DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
2.	Claims 112, 114-121, 132, 136, 139, 153-164, 166-178 and 183-193 are all the claims.
3.	Claim 154 is amended in the Response of 4/14/2021.
4.	Claims 112, 114-121, 132, 136, 139, 153-164, 166-178 and 183-193 are all the claims under examination.

Information Disclosure Statement
5.	The IDS’ of 2/24/2021, 3/22/2021 and 4/14/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Terminal Disclaimer
6.	The terminal disclaimer filed on 3/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 9,975,966 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
	a) Applicants amendment to the claim 157 in the Response of 4/21/2021 is to correct a typographical error which brings the claim into consistency with the phrase “heavy chain constant region.” 
b) The instant claimed BiTE’s possess anti-tumor activity, have long half-life in blood, can damage various different target cells, and possess safety properties by virtue of at least one of an amino acid substitution in each of a first and second heavy chain comprising a constant region sequence of one of SEQ ID NOS: 23, 24, 25 and 26 with one or more amino acid substitutions and optionally a deletion of the amino acids at positions 446 and 447. The instant claimed BiTE’s specifically bind CD3 through the first light and heavy chains whilst the second light and heavy chains bind a cancer antigen.
The instant claimed BiTE’s are modified in the first and second heavy chain constant regions to achieve the result in a reduced ability to bind to the human Fcy receptor at a position in one of the selected from the following EU numbering positions in each of a first and a second heavy chain constant region: 220, 226, 229, 231,232, 233, 234, 235, 236, 237, 238, 239, 240, 264, 265, 266, 267, 269, 270, 295, 296, 297, 298, 299, 300, 325, 327, 328, 329, 330, 331, and 332. The measurement for a change in the constant region binding to the human Fcy receptor is determined by surface plasmon resonance.
c) USPN 975966 is relevant to the instant claims but is distinguishable because the instant claims require the same residue substitutions affect a “general” reduction [Applicants quote from the Response of 1/27/2021] as assessed by a surface plasmon resonance technique in the binding of the two heavy chains to a genus of FcyR, whereas the claims from the ‘966 reference make no mention or requirement that the substitutions impart any such properties to the BiTE much less the means for assessing those properties. Further, the’966 reference claims do not include the deletion of the amino acid at residues 446 and 447 of a first and second heavy chain whereas the deletion of those residues is optional for the instant claimed first and second heavy chains. A terminal disclaimer was filed in the prosecution proceeding for the ‘966 reference as against the claims for the instant application on 3/23/2021 and which has been entered as of 3/23/2021.
d) The submission of three (3) IDS’ dated 2/24/2021, 3/22/2021 and 4/14/2021, and after the issuance of the Notice of Allowance of 2/11/2021, have been considered and entered. The reference citations have been found to be relevant to the instant claims but are not considered effective prior art or as a challenge to the patentability of the instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Claims 112, 114-121,132, 136, 139, 153-164, 166-178 and 183-193 are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643